Citation Nr: 0027939	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1997.

The current appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The RO, in pertinent part, granted entitlement to service 
connection for lumbosacral strain with assignment of a 10 
percent evaluation.



The case has been forwarded to the Board of Veterans Appeals 
(Board) for Appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for lumbosacral 
strain is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected lumbosacral strain (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).





The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).
The RO has rated the veteran's lumbosacral strain under 
diagnostic code 5295 which includes consideration of 
limitation of motion.  His lumbosacral strain may also be 
rated under diagnostic code 5292 which addresses limitation 
of motion of the lumbar spine.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Board's review of the evidentiary record discloses that 
neither the April 1997 VA general medical examination nor the 
March 1999 VA special orthopedic examination address 
functional loss due to pain.  

Accordingly, the Board is of the opinion that a 
contemporaneous orthopedic examination addressing functional 
loss due to pain would materially assist in the adjudication 
of the claimant's appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
will not decide the issue of entitlement to an initial 
evaluation in excess of 10 percent for lumbosacral strain 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his lumbosacral strain.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified by the veteran 
whose records have not been previously 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his lumbosacral strain.  The claims 
file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
appellant's service-connected lumbosacral 
strain in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59. It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected 
lumbosacral strain involve only the 
joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected 
lumbosacral strain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected lumbosacral strain, the 
presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
lumbosacral strain, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected lumbosacral strain, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
caused by the service-connected 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for lumbosacral strain with 
documentation of consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), referable to initial grants of 
service connection and assignment of 
"staged" ratings.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a VA examination may result in the denial of his 
increased compensation benefits claim (38 C.F.R. § 3.655 
(1999)).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



